DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 5-7, 9, 11-13, 15, and 17-18 are currently pending for examination.  Claims 1 and 13 are currently amended.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection is necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clarion Co. Ltd. [JP-2013-72660-A “Clarion”] in view of Xu et al [US 20180151064 A1].
As for claim 1, Clarion discloses a traffic monitoring apparatus comprising: 
hardware, including a processor and memory (paragraph 0008); 
a vehicle information acquisition unit (14, VICS) implemented at least by the hardware and configured to acquire vehicle information regarding travelling states of vehicles that are present in the vicinity of a plurality of respective intersections (paragraphs 0008 and 0017 see also Figure 29); 
a congestion determination unit implemented at least by the hardware and configured to determine, for each of the plurality of intersections, whether or not congestion is occurring based on the vehicle information and determining an intersection where the congestion has occurred to be a congested intersection (paragraphs 0017, 0030 and 0031; Figure 29 and paragraphs 00174-0177; Clarion shows that the amount of congestion in the vicinity of each intersection is determined and the intersection (head) that causes the congestion along a path is determined.); 
an intersection specifying unit implemented at least by the hardware and configured to specify, when there is a continuous congestion path including a plurality of consecutive congested intersections, a congestion-inducing intersection, which is an intersection that has induced congestion in the continuous congestion path (Figures 23 and 29; paragraphs 0037, 0042, 0122-0125, and 00174-0177); and 
a cause determination unit implemented at least by the hardware and configured to determine the cause of the congestion that has occurred in the congestion-inducing intersection (paragraphs 0042-0044 and 0122-0125; Clarion shows that traffic signs, traffic lights, or accidents can be determined to be the cause of congestion.); 
wherein the intersection specifying unit determines, in a vehicle travelling direction from an upstream side to a downstream side of the continuous congestion path, when a first congestion level of a first congested intersection on the downstream side is lower than a second congestion level of a second congested intersection on the upstream side and when a third congestion level of a third congested intersection on the upstream side of the second congested intersection is lower or equal to the second congestion level, the second congested intersection is the congestion-inducing intersection (Figure 29; paragraphs 0174-0177; Clarion shows that the specifying unit takes into account the congestion information from both upstream and downstream sides of the vehicle travel direction to determine if a particular node (and thus the intersection associated with the node) is congestion inducing. For example, in Figure 23, it is determined that node 23 is a traffic inducing node or the head of a traffic jam. The skilled artisan would have recognized that the system must compare traffic upstream of node 23 and downstream of node 23 in order to make a determination of which node is causing the traffic jam.  Without knowing where the heavier traffic begins and where it ends or tapers, it is not possible to make an accurate determination of exactly which node or intersection was the cause of the heavy traffic.).
Clarion does not explicitly disclose that the congestion determination unit calculates a congestion level indicating a level of congestion of each of the intersections based on vehicle information.  However, Clarion shows in paragraph 0017 that congestion can be classified into three types.  In an analogous art, Xu discloses that it was known in the art for a unit to calculate a level of congestion (paragraphs 0039 and 0060-0061).  Having these teachings on hand, it would have been obvious to the skilled artisan that Clarion must calculate congestion in order to classify the congestion data into types. Calculating a level of congestion was well known in the art at the time of filing the instant application, as shown by Xu.  As such, the skilled artisan would have had good reason to pursue the known options for calculating a level of congestion along a traffic route that were within his/her technical grasps at the time of filing the instant application.
As for claims 3 and 5, the claims are interpreted and rejected using the same reasoning as claim 2 above.  See Figure 23 & 29 and paragraphs 0123-0125 and 0174-0177).
Claim 13 is interpreted and rejected using the same reasoning as claim 1 above.
Claims 15 and 17 are interpreted and rejected using the same reasoning as claims 3 and 5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 9, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clarion in view of Xu et al as applied to the claims above, and further in view of Lewis [US 9582999 B2].
As for claim 6, Clarion discloses a countermeasure presenting unit (navigation device) implemented at least by the hardware and configured to present a countermeasure method against the cause of the congestion that has been determined by the cause determination unit using countermeasure information in which the cause of the congestion and the countermeasure method are associated with each other.  Clarion does not specifically disclose the countermeasure, however, countermeasures such as determining a new route are suggested in paragraphs 0001-0003.  In an analogous art, Lewis discloses a countermeasure presenting unit configured to present a countermeasure method against the cause of congestion that has been determined by a cause determination unit (column 11, lines 48-67).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify Clarion in view of Xu, to include the teachings of Lewis so that the driver of Clarion could take the proper countermeasures to avoid the determined heavily congested traffic routes and intersections.
As for claim 7, while Clarion discloses receiving information regarding the states of areas in the vicinity of respective intersections (paragraphs 0017), Clarion does not specifically disclose a plurality of detection apparatuses.  In an analogous art, Lewis discloses that it was known in the art for a plurality of detection apparatuses to detect states of areas in the vicinity of respective intersections (column 1, lines 20-40 and column 4, lines 1-29). Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Clarion in view of Xu to include a plurality of detection apparatuses as taught by Lewis in order to yield the predictable results of a system where accurate vehicle and traffic information could be provided to a VICS center and ultimately to a vehicle device.
Claims 9 and 11 are interpreted and rejected using the same reasoning as claims 3, 5, and 7 above.
As for claim 12, the claim is interpreted and rejected using the same reasoning as claims 6 and 7 above.
Claim 18 is interpreted and rejected using the same reasoning as claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684

/Eric Blount/Primary Examiner, Art Unit 2684